Citation Nr: 0119398	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-18 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lower back 
disability, to include lower back pain and degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active military service from August 1971 to 
February 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Roanoke, Virginia. 

A hearing was held in April 2001, in Roanoke, Virginia, 
before the undersigned, who is the Board member designated by 
the Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West Supp. 2000).  A transcript of the hearing is of record.

The veteran claims he has PTSD and a lower back disability, 
and that both of these conditions are related to or were 
caused by his US Naval service during the Vietnam War.  
During the course of veteran's appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (VCAA), 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA a 
remand is being accomplished to ensure compliance with the 
notice and duty to assist provisions contained in the new 
law.  VA has a duty to make reasonable efforts to obtain 
relevant records that the veteran adequately identifies.  See 
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b)).  Here, potentially relevant medical 
records have not been obtained by the RO.  Although the 
veteran's VA treatment records from the Hampton VA Medical 
Center have been obtained and included in the claims folder, 
he has also said that he received treatment from the Richmond 
VA Medical Center.  No records from the Richmond VA Medical 
Center appear in the claims folder.  These records are needed 
because they may shed additional light on the nature and 
etiology of the veteran's PTSD and lower back disability.

There is a duty to notify a claimant of information or lay or 
medical evidence necessary to substantiate a claim and to 
indicate what portion of the information or evidence is to be 
provided by the claimant and what part the Secretary will 
attempt to obtain.  VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  Therefore, the veteran should be told 
what evidence is needed to substantiate his claim.  If he has 
had any treatment for either claimed condition since service, 
treatment records may help substantiate his claim.  If any 
development efforts are unsuccessful, he should be notified 
what records have not been obtained, of the efforts 
undertaken to develop those records, and of further action to 
be taken in connection with the claim.  VCAA, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(d)).  
However, the duty to provide such an examination is limited 
by the necessity for competent evidence (lay or medical) of a 
current disability that may be associated with military 
service.  Id.  It is very important to the veteran's claim, 
therefore, that he provide sufficient information to the RO 
to locate all relevant treatment records.

With respect to the veteran's PTSD claim, he avers that he 
experienced three stressors that now cause him to suffer from 
PTSD.  The first deals with the possible "strafing" of his 
ship by a friendly airplane while the ship was in the South 
China Sea.  The second involves an incident with military 
police.  The third concerns an event he experienced while 
stationed aboard the USS Waccamaw.  

On October 1, 1972, the center gun of turret two of the USS 
Newport News (CA-148 Heavy Cruiser) exploded, setting off 
several powder casings in the powder hoists.  The explosion 
resulted in the deaths of 20 men and the injury of 36 others.  
The USS Newport News was released from her task group and 
dispatched to Nabasan Wharf, US Navy Station Subic Bay, the 
Republic of the Philippines.  She arrived in Subic Bay on 
October 3, 1972.  Routine maintenance and temporary repairs 
were accomplished, and on the 20th of October, 1972, the USS 
Newport News returned to her station in the South China Sea.  
Then on the 23rd of October, 1972, the USS Newport News was 
reportedly refueled by the veteran's ship, the USS Waccamaw.  

The veteran maintains that sometime after the explosion in 
the gun turret, while the USS Newport News was being refueled 
by the USS Waccamaw, he saw body bags and the destruction 
caused by the turret explosion.  He is unsure whether he saw 
this when the USS Newport News was returning to Subic Bay in 
the beginning of October or when the USS Waccamaw refueled 
the USS Newport News on the 23rd of October, 1972.  The 
record reflects that the location of the veteran's ship and 
any interface it may have had with the USS Newport News in 
October 1972 have not been confirmed.  Such information would 
assist the VA in its determination of whether the veteran 
experienced a stressor supporting the diagnosis of PTSD.  
Thus, further development is indicated.

Accordingly, this case is remanded for the following:

1.  The RO should notify the appellant of 
the information and evidence needed to 
substantiate his claim and of what part 
of such evidence the Secretary will 
attempt to obtain on his behalf. 

2.  The RO should obtain copies of all 
records of the veteran's treatment for 
the disabilities at issue from the 
Richmond VA Medical Center and from the 
Hampton VA Medical Center from January 
2000 to the present.  

3.  The RO should obtain from the veteran 
another comprehensive statement with as 
much detail as possible regarding the 
stressor(s) to which he alleges he was 
exposed in service.  He should provide 
specific details of the claimed stressful 
elements during service, such as dates, 
places, detailed descriptions of events, 
and any other identifying information 
concerning any other individuals involved 
in the events, including their names, 
ranks, units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and that he must 
be as specific as possible.  He should be 
informed that, without such details, an 
adequate search for verifying information 
cannot be conducted.  

4.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA), ATTN:  NCPNA-O, 
9700 Page Boulevard, St. Louis, Missouri 
63132, and request copies of the morning 
reports for the veteran's ship (USS 
Waccamaw (AO/T-AOT-109) pertinent to the 
dates of the events described in the 
statement of the appellant.  The records 
should encompass concern events in 
October 1972 and any and all involvement 
the USS Waccamaw had with the USS Newport 
News.  The RO should also attempt to 
obtain the operational reports, lessons 
learned statements, or any other 
information regarding activities of the 
veteran's unit during the time frame 
cited that would shed light on the events 
described by the appellant.  When this 
information is obtained, it, together 
with the stressor information provided by 
the veteran, should be forwarded to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150, 
for verification of the incidents the 
veteran reports he re-experiences.  

5.  The RO should ensure that all other 
notification or development action 
required by the VCAA is completed.  

6.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
appellant was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically find 
whether the appellant engaged in combat 
with the enemy.  If the RO determines 
that the record establishes that the 
veteran was exposed to a stressor event 
in service, the RO should specify the 
basis for the finding, and address any 
credibility questions raised by the 
record.

7.  If, the existence of a stressor is 
established, the RO should arrange for 
the veteran to be examined by a 
psychiatrist who has not previously 
examined or treated him to determine the 
nature and severity of his psychiatric 
disorder.  The RO must specify what 
stressor or stressors are established by 
the record.  The examiner may only 
consider such stressor(s) in determining 
whether the veteran has PTSD related to 
events in service.  If PTSD is diagnosed, 
the examiner should specify the stressor 
supporting the diagnosis.  The 
examination report should include a 
complete rationale for all opinions 
expressed.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.

8.  The RO should also schedule the 
veteran for a VA orthopedic examination 
to determine whether he has a low back 
disorder related to service or to any 
incident therein.  The veteran's claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  If 
a conclusion cannot be made whether a 
back disorder found is related to the 
veteran's military service, the examiner 
should so indicate.  The examiner must 
provide the rationale for any opinion 
given. 

9.  The RO should review the claims 
folder and ensure that all of the 
foregoing development is completed.  The 
RO should then readjudicate the veteran's 
claims.  If either remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  The claim should 
then be returned to the Board for further 
consideration.

No action is required of the veteran until he is notified.  
The purposes of this REMAND are to ensure due process and to 
obtain clarifying evidence.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

